Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the third Office Action on the merits of application no. 15/213,602 filed 7/19/16. Claims 2-4 & 6-28 are pending. Claims 1 & 5 have been cancelled due to an amendment. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 27
Line 1: “The axle assembly of Claim 1” has been amended as -- The axle assembly of Claim 3 --.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/20 (2) & 7/27/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 2-4 & 6-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 3 & 6, the prior art of record fails to show or render obvious the limitations of claims 3 & 6. See board decision filed 11/12/20.
Regarding claim 15, the prior art of record fails to show or render obvious the third bearing assembly having a third outer bearing race and wherein the second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments/appeal brief filed 3/16/20 with respect to claims 2-4 & 6-28 have been fully considered and are persuasive due to the board decision filed 11/12/20. The rejection of the claims under 35 U.S.C. 102 & 103 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659